Supreme Court of Florida
                                    ____________

                                   No. SC17-1211
                                   ____________

                               DAVID MILLER, JR.,
                                   Petitioner,

                                          vs.

                               JULIE L. JONES, etc.,
                                   Respondent.

                                  [January 31, 2018]



PER CURIAM.

      David Miller, Jr., petitions this Court for a writ of habeas corpus seeking

relief pursuant to the United States Supreme Court’s decision in Hurst v. Florida,

136 S. Ct. 616 (2016), and our decision on remand in Hurst v. State (Hurst), 202

So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161 (2017). This Court has

jurisdiction. See art. V, § 3(b)(9), Fla. Const.

      This Court stayed Miller’s case pending the disposition of Hitchcock v.

State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017). After this
Court decided Hitchcock, Miller responded to this Court’s order to show cause

arguing why Hitchcock should not be dispositive in this case.

      After reviewing Miller’s response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Miller is not entitled to relief. Miller

was sentenced to death following a jury’s recommendation for death by a vote of

seven to five, and Miller’s sentence of death became final in 2001. Miller v. State,

770 So. 2d 1144, 1146 (Fla. 2000). Thus, Hurst does not apply retroactively to

Miller’s sentence. See Hitchcock, 226 So. 3d at 217. Accordingly, we deny

Miller’s petition.

      The Court having carefully considered all arguments raised by Miller, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

An Original Proceeding – Habeas Corpus, Duval County,
Case No. 161997CF006680AXXXMA

                                         -2-
Christopher J. Anderson of Law Office of Christopher J. Anderson, Neptune
Beach, Florida; and Billy H. Nolas, Chief, Capital Habeas Unit, Office of the
Federal Public Defender, Northern District of Florida, Tallahassee, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, and Jennifer A. Donahue, Assistant Attorney
General, Tallahassee, Florida,

      for Respondent




                                       -3-